Exhibit 10.5
CONTRACT
BETWEEN
MAFCO WORLDWIDE CORPORATION
AND
LICORICE & PAPER
EMPLOYEES ASSOCIATION
OF
CAMDEN, NEW JERSEY
Effective June 1, 2008
to May 31, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section   Page  
Purpose
  I     3  
Recognition and Unit Covered
  II     3  
Good Faith and Bargaining
  III     4  
Coercion of Employees
  IV     4  
Impartial Representation
  V     4  
Grievances
  VI     4-6  
Holidays
  VII     6  
Hours
  VIII     7  
Vacations
  IX     8-9  
Wages
  X     10-11  
Deduction of Union Dues
  XI     11  
Government Regulations
  XII     11  
Management
  XIII     11-12  
Seniority
  XIV     12-14  
New Employees
  XV     14  
Employee Benefits
  XVI     15-19  
Operations of Company
  XVII     19  
Union Shop Provision
  XVIII     19  
Bulletin Boards & Rent of Room
  XIX     20  
Safety and Health
  XX     20-21  
Amendments
  XXI     21  
Duration
  XXII     21  
Successors and Assigns
  XXIII     21  
Addenda to Collective Bargaining Agreement
    22-23  
A. Overtime Procedure for Unscheduled Overtime/Rotating Shifts
    22  
B. Overtime Procedure for Scheduled Overtime Shifts
    23  
C. Paychecks/Adjustments
    23  
D. Withdraw of Proposals and Demands
    23   Signatures     24  

 



--------------------------------------------------------------------------------



 



CONTRACT
      THIS CONTRACT entered into the 31st day of MAY, 2008 for and between MAFCO
WORLDWIDE CORPORATION, a Delaware Corporation, hereinafter referred to as the
“Company” and LICORICE AND PAPER EMPLOYEES ASSOCIATION OF CAMDEN, NEW JERSEY,
hereinafter referred to as the “Union.”
SECTION I
Purpose
WITNESSETH, whereas the parties hereto have reached agreement as a result of
collective bargaining for the purpose of facilitating the peaceful adjustment of
differences which may arise from time to time between this Company and the
Union, and to promote harmony and efficiency and to the end that the employees
and the Company and the general public may mutually benefit, the parties hereto
contract and agree with each other as follows:
SECTION II
Recognition and Unit Covered
     The Company agrees to recognize the Union, which has been certified by the
National Labor Relations Board by its orders dated April 28, 1942, May 20, 1943,
and May 9, 1944 and October 30, 1946 (Nos. 4-R-797, 4-R-1112, 4-R-1387, and
4-R-2364 respectively) to be the exclusive representative for collective
bargaining under the National Labor Relations Act for all production and
maintenance employees, of the employer, including factory laboratory employees,
storing and shipping employees and employees in the boiler, turbine and pump
shops, except executives, office employees, first aid attendant, general
foremen, executive foremen and all other supervisory employees with the
authority to hire, discharge, promote, discipline or otherwise effect changes in
the status of employees or effectively recommend such action (which group is
hereinafter called the “Unit”) as the exclusive bargaining agency for the
employees of the Company in said Unit by virtue of the majority of said
employees having chosen said Union as their representative for collective
bargaining under said Act.

(3)



--------------------------------------------------------------------------------



 



SECTION III
Good Faith and Bargaining
     The Union and the Company both acknowledge and declare that they have
negotiated this Agreement with each other in good faith under the terms of the
National Labor Relations Act.
SECTION IV
Coercion of Employees
     The Company agrees not to discriminate against any employee, first, coming
under this Contract; second, for representing any other employee; third, for
presenting any grievance. The Company further agrees that it shall not interfere
with, restrain or coerce said employees in the exercise of their right to
bargain collectively in accordance with the terms of this Contract.
SECTION V
Impartial Representation
     The Union agrees that its representation of employees of the Company
hereunder will be faithful and impartial and without discrimination for or
against any employee. The Union further agrees that only joint labor management
activities will be upon Company time. The Union agrees to keep on file with the
Company an accurate list of its officers and shop stewards.
SECTION VI
Grievances
     Should any employee believe himself unjustly dealt with or any provision of
this Contract violated, earnest efforts will be made to settle the matter as
follows:
     First.     Between the employee affected and his Supervisor, who may not be
a part of the Unit, or the Superintendent. In every case, the grievance must be
entered within five (5) working days of the event, which is the subject of the
complaint, or within five (5) days from the date the employee knew, or
reasonably should have known, of such event. The Union will be notified in
advance of such first step meeting and an accredited representative of the Union
may be present.

(4)



--------------------------------------------------------------------------------



 



     Second.     Between the Union Grievance Committee and representatives of
the Management of the plant, within five (5) weekdays, excluding holidays, of
receipt of notice by the Management. Such meeting may or may not be during
working hours except that no overtime is to be paid for Grievance Procedure
after working hours. A written and comprehensive statement of the Grievance and
those affected is to be made by the Union. The Company’s answer shall be reduced
to writing by Management. A signed copy of such answer shall be furnished the
Union within ten (10) calendar days following the aforementioned meeting.
     Third.     If no satisfactory adjustment is made under the second step,
then it shall be submitted to a Board of Review of two (2) members, one
(1) designated by the Union and one (1) designated by the Company, within five
(5) weekdays, excluding holidays, of receipt of notice by the Management, and an
answer submitted to the Union within five (5) weekdays, excluding holidays,
following the meeting.
     In the event that no satisfactory solution shall have been reached at the
Board of Review, the question may be presented for arbitration provided a demand
for arbitration is received by the Company from the Union within two
(2) calendar weeks from receipt of the Company’s answer. On questions proceeding
to arbitration, an Arbitrator shall be selected under the rules for voluntary
labor arbitration of the American Arbitration Association then obtaining.
     All costs of the arbitrator, administration charges and other charges made
by the American Arbitration Association shall be equally divided between the
Company and the Union. The parties agree to abide by the award subject to such
rulings as any federal agency having jurisdiction may impose.
     The Union may elect to submit a Grievance directly to Step 3 and the
Company may at any point in the Grievance Procedure elect to provide a final,
Step 3 Answer. Where the Union elects to submit a Grievance directly to Step 3,
the written grievance must comply with the requirements of the grievance being
in writing as applicable at Step 2 and must be submitted by the Union to the
Company within thirty (30) working days of the event which is the subject of the
Grievance or within thirty (30) working days from the date the affected employee
knew, or reasonably should have known, of such event.

(5)



--------------------------------------------------------------------------------



 



     Sufficient procedures having been established for dealing with all disputes
concerning wages, hours and working conditions, there shall be no strike or
lockout during the term of this agreement.
SECTION VII
Holidays
     All of the employees in the Unit who have completed their 90 day
probationary period shall receive a bonus of eight (8) hours straight time pay
for each of the following holidays: New Year’s Day, Easter Monday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the Day after Thanksgiving,
December 24, Christmas Day and three (3) personal holidays per calendar year,
the date for which shall be mutually agreed upon by the employee and his Foreman
or Superintendent. Effective June 1, 2009 an additional personal holiday shall
be added, for a total of four (4) personal holidays per calendar year. When New
Year’s Day, Memorial Day, Independence Day or Christmas Day fall on a Sunday,
but are observed generally on a Monday, then the Monday shall be considered to
be the holiday for purposes of this section. Any hourly paid employees who work
on such holidays shall be paid double the amount of straight time pay for any
such holiday worked. For non-probationary employees, the foregoing double time
rate shall be in addition to the holiday bonus. All process employees will be
guaranteed time off without work for five (5) of the listed holidays as they
occur in the course of any year of this Contract. Upon layoff due to lack of
work after June 1, 2008, employees shall receive, upon request, payment of any
unused personal holidays remaining at the time of their layoff.
     If an employee is absent on his last scheduled work day before a holiday or
his first scheduled work day after a holiday and such absence is for a period of
less than three (3) continuous days, then such employee shall not be entitled to
the Holiday Pay; provided, however, that the employer shall have the right to
waive this requirement in any particular situation
     The wellness program shall continue under which an employee who completes
three (3) out of four (4) Quarters in a calendar year, without missing a
regularly scheduled workday, shall be entitled to an additional personal holiday
in the following calendar year; and effective January 1, 1998, any employee who
completes four (4) out of four (4) quarters in a calendar year without missing a
regularly scheduled workday shall be entitled to a second additional personal
holiday in the following calendar year. Effective 1/1/98 any two (2) lateness
incurred in any calendar quarter shall be considered as constituting the missing
of a “regularly scheduled work day” in that quarter for purposes of the Wellness
Program.

(6)



--------------------------------------------------------------------------------



 



SECTION VIII
Hours
     For the purpose of this Contract, the workweek shall be from 6:00 A.M.,
Monday until the following Monday at 6:00 A.M. The workday shall be from 6:00
A.M. until 6:00 A.M. the following morning. Eight (8) hours of each workday
shall constitute straight time hours. All work performed in excess of eight
(8) straight time hours in one (1) day shall be at one and one-half times the
straight time rate. In consideration for working 10:00 P.M. to 6:00 A.M. shift
and continuing to work the 6:00 A.M. to 2:00 P.M. shift, one and one-half times
the straight time rate shall be paid for the 6:00 A.M. to 2:00 P.M. shift,
provided the employee does not work the regular 10:00 P.M. to 6:00 A.M. shift in
the same work day. All work performed on Saturday of a regularly scheduled work
week shall be paid at one and one-half times the straight time rate. All work
performed on Sunday of a regular scheduled work week shall be paid for at twice
the straight time rate.
     In the event a normal day operation is rescheduled to night operation, the
related rates of pay will be adjusted upward by fifteen cents (15¢) per hour
starting at 2:00 P.M. and continuing until 10:00 P.M.; an additional upward
adjustment of ten cents (10¢) per hour for a total of twenty-five cents (25¢)
per hour will be made starting at 10:00 P.M. and continuing until 6:00 A.M. the
following morning.
     In the event a maintenance employee is called back to work his basic rate
of pay shall be adjusted by the applicable shift differential premium pay.
     For all repair work, whether straight time or overtime, or both, shop men
shall have the first call to the extent of their availability. In the event that
enough shop men are not available to do the necessary work, process men may be
called to the extent of their capability and availability, with the advance
knowledge of the Union. In the further event that there are not enough shop men
and process men available to do the necessary work, outside men may be called in
with the advance knowledge of the Union. The Company will, to the best of its
ability, award overtime repair work on an equitable basis.

(7)



--------------------------------------------------------------------------------



 



SECTION IX
Vacations
     Hourly paid employees who have been continuously on the payroll for one
(1) full year and less than three (3) full years shall receive the greater of
forty (40) hours pay or two percent (2%) of their annual income for vacation
purposes, and will be entitled to one (1) week’s leave for that purpose.
     All hourly paid employees who have been continuously on the payroll for
three (3) full years and less than ten (10) full years shall receive the greater
of eighty (80) hours pay or four percent (4%) of their annual income for
vacation purposes and will be entitled to two (2) weeks’ leave for that purpose.
     All hourly paid employees who have been continuously on the payroll for ten
(10) full years and less than (20) full years shall receive the greater of
one-hundred twenty (120) hours or six percent (6%) of their annual income for
vacation purposes, and will be entitled to three (3) weeks’ leave for that
purpose.
     All hourly paid employees who have been continuously on the payroll for
twenty (20) or more full years shall receive the greater of one-hundred sixty
(160) hours or eight percent (8%) of their annual income for vacation purposes,
and will be entitled to four (4) weeks’ leave for that purpose.
     Any employee who on December 31 has completed one (1) full year of
continuous service will be entitled to vacation pay in the following calendar
year.
     Current accrued vacation shall be pro-rated on the basis of full weeks of
completed service and shall be paid to retiring employees and the estate of
deceased employees on the occasion of the retirement or death. Current accrued
vacation shall be pro-rated on the basis of full weeks of completed service and
shall be paid to a laid-off employee on March 1 following his layoff.
     Income for vacation percentage payments will be based on the year ending
December 31st immediately prior to vacations, during any year of this Contract,
and shall be deemed to include only amounts payable as wages.
     Regular vacation checks will not be available before March 1 of the
following year.
     In the event of an employee’s termination of service prior to March 1,
vacation pay will be paid to such former employee within ten (10) days following
termination.

(8)



--------------------------------------------------------------------------------



 



     An employee who has filed application for retirement may complete his
regular vacation entitlement before retiring, or if the employee desires, he may
receive equivalent pay in lieu of vacation time off at his retirement date.
     There shall be no vacation payment in any amount under any circumstances
other than specifically provided for herein above.
     All application forms for vacation must be submitted to the Superintendent
of the employee’s department no later than June 1 of any year of this contract.
     When the company publishes on or before March 1 a notice of shutdown during
July or August, an employee must reserve one (1) week of vacation eligibility in
July and one (1) week of eligibility in August to be taken during the periods of
shutdown occurring during these months. Employees will not be required to take
their vacation prior to July 1. Any employee who would suffer extreme hardship
from this requirement shall be permitted to make alternate mutually agreeable
vacation arrangements; however, such employees shall not exceed in number five
percent (5%) of the bargaining unit as of March 1. Exceptions to this
requirement may also occur where essential employee services are needed during
the shutdown period. Such essential employees will be notified on or before
March 1.
     In advance of each announced shutdown period, the Company shall post
bulletin board notices requesting that process employees who desire to work
during the shutdown period indicate their desire to their Superintendent.
Employees who indicate their desire for such work will be assigned an
eligibility priority for such work by the Company. The Union will be given
advance knowledge of this eligibility priority determination.
     An employee may be permitted by agreement with his Superintendent, to work
during the period that would otherwise have been scheduled as vacation, provided
such permission is not inconsistent with the other provisions of this Section.
     The other provisions of this Section having been satisfied, every effort
will be made to grant the employee vacation leave at the time and to the extent
of the employee’s choice, having proper regard, however, for the operating
requirements of the department. Seniority shall be controlling in resolving
employee vacation schedule conflicts.

(9)



--------------------------------------------------------------------------------



 



SECTION X
Wages
     Except as described in Section XV below, the basic rates of pay shall be
increased by the amount shown at 6:00 A.M. on each of the following indicated
dates:

          Effective Date   Amount
June 1, 2008
  $ .50  
June 1, 2009
  $ .50  
June 1, 2010
  $ .50  

     A premium pay of fifteen cents (15¢) per hour, in addition to the basic
rates, shall be paid for all shift work performed during the second shift which
is from 2:00 P.M. to 10:00 P.M., and a premium pay of twenty-five cents (25¢)
per hour, in addition to the basic rates, shall be paid for all shift work
performed during the third shift which is from 10:00 P.M. to 6:00 A.M.
SENIORITY PAY
     Employees shall be entitled to seniority pay as follows:
     Three cents (3¢) per hour shall be added to each employee’s basic rate of
pay on and after his fifth (5th) anniversary of continuous employment.
     An additional three cents (3¢) or a total six cents (6¢) per hour shall be
added to the basic rate of each employee on and after the anniversary of his
fifteenth (15th) year of continuous employment.
CALL-BACK PAY
     In the event an employee has left the plant and is called back to work,
after the expiration of his regular assignment, he shall be compensated for all
time so worked at the proper rate, and in no case shall he receive less than
five (5) hours straight time pay or the equivalent.
     In the event a regular day work shift maintenance employee is called back
to work or work or held over and his work is not completed until after 1:00
A.M., he shall not work his regular shift on the following day and shall be
compensated eight (8) straight time hours for that day, provided the following
date was a scheduled workday for such employee.

(10)



--------------------------------------------------------------------------------



 



LONGSHORE RATE
     A longshore rate is established and shall be paid for the first time
unloading of licorice root importation only as follows:

     
Effective June 1, 2008
  $23.57/HR.
Effective June 1, 2009
  $24.07/HR.
Effective June 1, 2010
  $24.57/HR.

     An employee who is assigned to “longshore work” and who commences such
“longshore work” on any given day shall be guaranteed a minimum of four
(4) hours pay at the longshore rate that day for work associated with the
unloading of cargo ships only. This provision shall in no way affect the
Company’s right to return such employee to his regular work.
SECTION XI
Deduction of Union Dues
     The Company, upon receipt of written assignments (which shall be
irrevocable for a period of one (1) year or the termination date of this
Contract, whichever is sooner) from employees, shall deduct from the weekly
wages of each assigning employee (except where instructed by letter by an
officer of the Union) the membership dues in the Union, and shall pay said dues
to the Treasurer of the Union within five (5) days from the end of each month,
and at the same time deliver to the said Treasurer a list of names of persons
from whom collection were made stating amounts collected from each.
SECTION XII
Government Regulations
     All provisions of this Contract shall be subject to the rules, regulations
and statutes of the United States Government, the State of New Jersey or
appropriate agencies thereof.
SECTION XIII
Management
     Except as expressly set forth in this Contract, it is agreed that the
Management of the plant and the direction and control of its operations and
working forces are vested exclusively in the Company, and that this includes the
hire, promotion, increase, decrease, layoff, transfer, leave of absence and
discharge of such working forces in all departments or divisions of departments.

(11)



--------------------------------------------------------------------------------



 



     When an employee is transferred temporarily from one job to another, he
shall continue to receive his regular job rate of pay or the job rate of the new
job, whichever is higher, unless such transfer becomes permanent and the Union
notified in writing.
     The Company will use its best efforts to provide notice of its intent to
take disciplinary action to the affected employee and to the Union as soon as
practicable and, absent unusual circumstances requiring a longer period, within
one (1) week after the later of (a) the date of the disciplinary offense,
incident or event, or (b) the date the Company has knowledge thereof. Before
imposing any discipline involving a suspension or discharge, management shall be
required to notify and consult with an appropriate Union officer. Said Union
officers shall be notified in writing by a Management representative of all
changes of personnel of his members of their discipline or discharge, at least
eight (8) hours in advance of the general knowledge of this change or discharge
and the reasons therefore.
     Supervisors and other salaried employees will not do the work of hourly
rate employees, except under the following conditions:

1.   Instructing workers and   2.   Doing necessary work when production
difficulties are encountered.   3.   In the event a violation of this provision
is established in accordance with Section VI, herein, such violation shall be
remedied by the payment of a minimum of four (4) hours of pay at time and
one-half.

SECTION XIV
Seniority
     Departmental seniority shall govern in the promotion, increase, decrease
and transfer of employees provided, due regard is taken of qualifications to do
the work, and ability to advance as the occasion requires. Employees transferred
to other departments will retain all seniority as outlined above. However, an
employee once transferred to another department after completion of six
(6) months’ service in the new position will have his plant seniority become his
departmental seniority. In the event of layoff, the last employee hired in the
plant will be the first to be laid off. Departments for the purposes of this
Section XIV are:

    Licorice       Boiler & Power Plant       Repair & Maintenance

(12)



--------------------------------------------------------------------------------



 



     Job vacancies shall be posted in the Department where the vacancy exists
for three (3) regular weekdays. For purposes of the foregoing posting of jobs,
temporary vacancies of more than ninety (90) calendar days shall be considered
as subject to posting.
     Opportunities to accept positions in the Repair and Maintenance Department
and the Boiler and Power Plant shall be given to the Licorice Department. Notice
of Repair and Maintenance and Power House position openings shall be posted on
the Licorice Department bulletin board. Applicants who have equal ability,
skill, mechanical aptitude, and mechanical experience with this Company or
elsewhere will be selected on the basis of seniority with the Company.
     In all Departments, job vacancies which are filled through the posting
procedure shall be probationary for three (3) months. During such period, the
employee’s former job shall remain available for his return.
     In the event of layoff, all Union officers, shop stewards, and shop
committee men shall have seniority during their terms of office only, over other
employees of the Company provided they have at least two (2) years service with
the Company.
     Layoffs shall not affect seniority. Absence by reason of accidents or ill
health shall not affect seniority.
     Seniority shall govern rights to job assignments except in situations in
which the most senior man is not qualified, in which event the most senior
qualified man shall have the right to the assignment.
     If there are any claims on the part of the Union that any employee has been
discharged without just cause, these claims shall be made within five
(5) working days in the manner provided for presenting grievances, and thereupon
investigation shall be made and if reinstatement results, the employee in
question shall be recompensated for the time off at his then rate of pay and
seniority shall not be affected.
     It is further agreed that no disciplinary offense older than one (1) year
may be utilized in the administration of discipline.

(13)



--------------------------------------------------------------------------------



 



     Any employee shall be removed from the payroll and shall also cease to have
seniority rights if (1) he quits, (2) he is discharged, and (3) he is absent for
seven (7) consecutive working days without legitimate explanation.
     Voluntary Demotion — Employees wishing to bid on an equal or lower rated
job may do so on the basis of departmental seniority, if an opening exists and
provided Management approves such move. Such approval shall not be unreasonably
withheld.
     Military Service — All employees coming under this Contract are guaranteed
reemployment rights to full extent provided for by all applicable laws of the
United States and the State of New Jersey relating to the reemployment of
discharged veterans of military service.
SECTION XV
New Employees
     New employees shall be considered probationary employees and shall not rank
for seniority until they shall have been in the employ of the Company for ninety
(90) calendar days, unless otherwise extended by mutual agreement. The starting
pay rate for new employees hired on or after June 1, 2008 shall be $16.60/hr.
and shall be fixed at that rate for the first eight (8) months of employment.
Upon completion of the eight-month fixed wage period, employees shall be
entitled to receive the wage increases scheduled for June 1 of subsequent years,
provided they are employed by the Company in a covered classification on the
effective date of any such increase. After the expiration of the ninety (90) day
probationary period, employees shall cease to be probationary employees and all
other provisions of this Contract shall be applicable to them, except that the
eight-month fixed wage period described in this Section XV shall continue to
apply to all new employees during the first eight months of employment. They
shall then rank for seniority from the date of original hiring in the plant. An
employee previously discharged and later rehired will be considered a new
employee.
     All new employees at the time of the expiration of their probationary
period, shall be assigned to three-shift work except under unusual conditions.
     Recognizing that uninterrupted production is a prime objective of both
Company and Union, it is specifically agreed the temporary employees as may be
needed for replacement during vacation period may be hired at the Company’s
discretion and with knowledge of the Union for purpose of avoiding interruptions
of production.

(14)



--------------------------------------------------------------------------------



 



SECTION XVI
Employee Benefits
     The benefits as shown in this section shall continue in effect during the
life of this Contract.
MEDICAL INSURANCE
     The Company agrees to continue the group hospitalization, surgical, major
medical, vision and dental insurance for employees and their qualified
dependents during the life of this Agreement. All such coverage shall be
provided at the expense of the Company except that the Company’s contribution
for dental insurance shall be limited to fifteen dollars ($15.00) per month per
covered employee and any excess costs shall be made up by employee
contributions. Effective August 1, 2008 and through July 31, 2009, the employee
contribution for Company-provided dental insurance shall be increased to
$5.00/week for individual coverage and to $12.00/week for family coverage.
Effective August 1, 2009 and August 1, 2010, the employee contribution shall be
adjusted (increased or decreased) in an amount to be determined by the Company
such that, when combined with the Company’s maximum contribution of $15.00/month
for each participating employee, the amount will be sufficient to maintain the
same level of benefits as existed on August 1, 2008, for the subsequent year.
The Company shall provide reasonable notice to the Union prior to any adjustment
in an employee’s weekly contribution for dental insurance to take effect on
August 1, 2009 and/or August 1, 2010. Upon receipt of such notice from the
Company, the Union may make a one-time irrevocable election on behalf of all
participating Unit employees to assume complete responsibility for providing
dental coverage through a trust fund established by the Union in conformity with
all applicable laws. In the event of such an election by the Union, the
Company’s only obligation thereafter shall be to contribute to the fund the
amount of $15.00/month for each participating employee. In the absence of such
an election by the Union, and/or in the event of such an election, until the
Union shall have established the necessary fund qualified to receive employer
contributions for dental coverage, the adjusted employee contribution rate, as
determined by the Company, shall be implemented and be deducted from each
participating employee’s pay in the usual manner.

(15)



--------------------------------------------------------------------------------



 



     Employees who retire from the employ of the Company shall be provided the
option to purchase at their full expense the group medical insurance that was in
effect for them and their qualified dependents immediately prior to retirement.
LIFE INSURANCE
     Effective June 1, 2008 and June 1 of each subsequent year of the 2008-2011
collective bargaining agreement, a group life insurance policy will be purchased
by the Company so that each employee with one (1) or more years of continuous
service with the Company shall have life insurance protection in the amount of
forty thousand dollars ($40,000) on June 1, 2008, forty-five thousand dollars
($45,000) on June 1, 2009 and fifty thousand dollars ($50,000) on June 1, 2010
in the event such employee shall die while employed by the Company and before
such employee’s retirement. Beneficiary designations shall be made by each
employee in accordance with the provisions of the group policy.
CHANGE OF INSURANCE CARRIER
     The foregoing medical and life insurance benefits shall be provided by any
responsible insurance company or companies selected by the Employer to furnish
the coverage. In the event the Employer shall elect to change the company or
companies providing such coverage, there shall be no diminution of benefits as a
result of such change.
SICK BENEFITS
     Provision is made for the payment of Sick Benefits to hourly paid employees
who have been on the payroll for not less than one (1) year immediately prior to
the event of sickness.
     The plan, known as a Private Plan, has been approved by the State of New
Jersey under legislation enacted in 1948 known as the New Jersey Temporary
Disability Law.
     On presentation of a licensed physician’s, dentist’s, chiropodist’s,
optometrist’s, or chiropractor’s certificate, an employee who has been ill five
(5) or more consecutive regularly scheduled work days is entitled to an amount
equal to sixty percent (60%) of his regular eight (8) hour daily base rate of
pay (maximum of 40 hours weekly) or the amount to which the employee would be
entitled under the New Jersey Temporary Disability Law, whichever is greater,
from the day he became ill, for a period not in excess of twenty-six (26) weeks
in any twelve (12) month period. This period may be extended by the Beneficiary
Committee, when unusual circumstances warrant it.

(16)



--------------------------------------------------------------------------------



 



     Sick benefits have no connection with illness due to injury in the plant.
Disabilities due to injuries in the plant are compensated for under Employer’s
Liability Insurance in accordance with State Regulations.
FEDERAL AND STATE LAWS
     In the event that any Federal or State law is enacted during the existence
of this Contract which provides for the payment of death or sick benefits, then
the Company will pay the difference between such Federal or State plan and the
amount so paid at present.
DEATH IN FAMILY
     Should death occur to the Spouse or Children of any employee, he shall be
entitled to a four (4) day leave of absence. Should death occur to the Mother,
Father, Stepmother, Stepfather, Stepchildren, Sister or Brother of any employee,
he shall be entitled to a three (3) day leave of absence. Should death occur to
the Grandparent, Mother-In-Law, Father-In-Law, Brother-In-Law or Sister-In-Law
of any employee, he shall be entitled to a one (1) day leave of absence. For all
such leaves of absence he will be paid at his straight time rate provided the
leave is taken during the normal workweek (i.e. Monday through Friday).
JURY DUTY
     The Company agrees to pay to any employee who shall serve on a bona fide
jury panel an amount equal to the difference between his earnings from such
service and his regular eight (8) hours straight time pay for the days, not in
excess of fifteen (15) days for any single period of jury service, during which
he shall be absent and on jury duty service.
CHRISTMAS GIFT
     All employees coming under the terms of this Contract shall be given a
Christmas gift preceding the Christmas holiday of two hundred twenty five
dollars ($225.00).
SUPPER MONEY
     Any production employee who shall be required to work a second shift of
either four (4) or eight (8) hours duration immediately following his regular
shift shall be provided with a meal allowance of ten dollars ($10.00). The
employee shall suffer no loss of time, not exceeding thirty (30) minutes, for
procuring and eating such meal. If the employee cannot leave his job unattended
while procuring this meal, the Foreman will arrange for its delivery at the job
and ample time to eat.

(17)



--------------------------------------------------------------------------------



 



     Day work employees who shall be required to work a minimum of four
(4) hours overtime will be provided with a meal allowance consisting of ten
dollars ($10.00).
RETIREMENT
     All employees covered by this Contract are also covered by the Pension
Plan, which went into operation July 1, 1960, as amended. This is a funded
pension plan.
     A copy of the Summary Plan Description will be regularly furnished to each
new employee. Additional copies may be obtained upon request at the Personnel
Office.
     Modified benefits are available for those who elect early retirement after
age 55 with fifteen (15) or more full years of credited service. For those who
elect early retirement after age 62 there shall be no actuarial reduction in
benefits. The plan also affords liberal benefits for employees with ten (10) or
more full years of credited service where retirement is due to disability and
occurs at or after age 45.
     Joint and Survivor Benefits may be elected in lieu of other pension
benefits. Employees shall become entitled to an optional actuarially reduced
lump sum payment of pension entitlement which amount may, at the employee’s
option be transferred directly to another tax deferred or exempt fund or taken
as a cash payout subject to applicable tax legislation.
     The surviving spouse of an employee who dies after having attained age 55
and fifteen (15) or more full years of credited service, but before retirement,
shall receive for life one-half of the early retirement pension to which the
employee was entitled immediately prior to his death.
     Effective June 1, 2008, normal pension benefits for all MAFCO WORLDWIDE
CORPORATION employees who retire after such date shall be computed on the basis
of $38.15 per month multiplied by the number of years of credited service of the
employee. Effective June 1, 2009, normal pension benefits for all MAFCO
WORLDWIDE CORPORATION employees who retire after such date shall be computed on
the basis of $39.15 per month multiplied by the number of years of credited
service of the employee. Effective June 1, 2010, normal pension benefits for all
MAFCO WORLDWIDE CORPORATION employees who retire after such date shall be
computed on the basis of $40.15 per month multiplied by the number of years of
credited service of the employee.

(18)



--------------------------------------------------------------------------------



 



    NOTE:     The foregoing description of pension benefits is for general
information only and shall not be deemed to modify or enlarge in any way the
provisions of the plan. All rights regarding pensions are governed by the plan,
to which reference is hereby made.

PENSIONER’S FUNERAL EXPENSE BENEFIT
     Upon receipt by the Company of proof satisfactory to it within sixty
(60) days after death of any person then on the pension rolls of the Company,
who was formerly an employee of the Company within the territorial limits of the
United States, the Company will make available on account of the payment of the
funeral expense of said deceased pensioner up to the sum of $750.
SECTION XVII
Operations of Company
     The right of the Company in its sole discretion to diminish operations, or
to take such other action with respect to the business as conditions may require
is expressly recognized.
     The severance plan shall be continued under which, in the events adopted
under which, in the event of a permanent discontinuance of plant operations, the
employer will give the Union and the employees six (6) months prior written
notice of its intent to discontinue operations. A Human Resources consultant
will be retained and made available by the employer, in order to assist
employees during the six (6) month period in relocating or obtaining employment.
These obligations shall not prejudice the parties’ right to negotiate such
severance payments as may be appropriate.
SECTION XVIII
Union Shop Provision
     A condition of employment at the plant shall be membership in the Union for
those in the Unit (Union Shop Certification No. 4-UA-2) which membership must be
established by payment of the initiation fee within thirty (30) calendar days
from the date of employment. Full membership in the Union shall be established
at the end of sixty (60) calendar days following the date of employment and
shall be continued throughout the life of this contract by the full payment of
membership dues in the Union, which dues shall be paid to within one (1) month’s
delinquency. Any member of the Union who ceases to maintain his membership dues
in the Union, upon certification by the proper officers of the Union, will be
discharged.

(19)



--------------------------------------------------------------------------------



 



SECTION XIX
Bulletin Boards and Rent of Room
     The Company agrees to rent bulletin boards to the Union in three
(3) conspicuous places in the plant where the Union shall have the privilege of
posting notices pertaining to Union business. The Company also agrees to rent a
room in the Club House to the Union for its use at a rent to be agreed upon. The
Company shall have the right, upon the giving of thirty (30) days notice, to
cancel the lease on the room in the Club House, provided the Company provides
suitable on the premises substitute leased facilities upon such cancellation.
     The Company agrees to print and distribute one (1) copy of this Contract to
each member of the Unit, and in addition to deliver one hundred (100) copies to
the proper officers of the Union for their use.
SECTION XX
Safety and Health
     The Company agrees that it will, at its own costs, and expense, maintain
and promote the safety, health, welfare and sanitary working conditions of the
employees in the course and scope of their employment to conform with the laws
of the State of New Jersey. The Union will cooperate with the Company in the
interest and welfare of the employees, and the Union shall have the right to
appoint a representative to sit with the Safety Committee of the Company.
     First Aid for injuries incurred by employees in the course of employment
shall be provided on a 24-hour basis by persons suitably trained in providing
such treatment. Such persons may be, but need not necessarily be, employees of
the Company, but shall be available in the Gate House or the First Aid Room and
shall have direct access to First Aid supplies and equipment located in the
First Aid Room and/or elsewhere in the Plant.

(20)



--------------------------------------------------------------------------------



 



     Where an employee is injured in the course of employment and the Company
determines that the employee cannot complete the regular shift, such employee
shall be paid either eight (8) straight time hours pay or for the hours actually
worked, whichever is greater. If the Company further determines that the
employee cannot work, as a result of the injury, the next regularly scheduled
shift, the employee shall be paid eight (8) straight time hours for the shift.
     If the Company further determines that the employee cannot work, as a
result of the injury, the second regularly scheduled shift following the injury;
the employee shall be paid eight (8) straight time hours for the shift.
SECTION XXI
Amendments
     This Contract is subject to amendment only in the event of the mutual
agreement of the Union and the Company.
SECTION XXII
Duration
     This Contract shall remain in full force and effect until 6:00 A.M.,
May 31, 2011.
SECTION XXII
Successors and Assigns
     This Contract shall be binding upon the successors and assigns of the
parties hereto.
IN WITNESS WHEREOF, the Company and the Union have caused these presents to be
executed by their duly authorized representatives the day and the date above
written.

(21)



--------------------------------------------------------------------------------



 



ADDENDA TO COLLECTIVE BARGAINING
AGREEMENT
A.OVERTIME PROCEDURE FOR UNSCHEDULED
OVERTIME/ROTATING SHIFTS
     The first opportunity to work unscheduled overtime will be given to
Permanent Classified Employees and then to Temporary Classified Employees on the
preceding shift in order of their Seniority. In the event there are no Voluntary
Employees, whether Permanent or Temporary, Qualified Employees on the preceding
shift will then be offered the opportunity in order of their Seniority.
     If there are no Voluntary Employees, Permanent, Temporary or Qualified,
then the unscheduled overtime will be assigned on the basis of Reverse Seniority
to Qualified Employees from the preceding shift.
     Once an employee is forced to work on an unscheduled shift, he may not be
involuntarily assigned again during the same week. So long as this procedure is
followed, the employee in whose classification the job opening has occurred is
not to abandon the job until a relief employee has been assigned according to
the above procedure.
     In the event an employee becomes ill during his work shift such that he may
be unable to work overtime, he will be responsible to notify his supervisor as
soon as possible but no later than one (1) hour before the end of this shift.
     In the event the employees becomes ill one (1) hour before the end of the
shift or his illness becomes worse during the last hour of the shift and the
employee declines overtime, the Company, at its expense, shall have the right to
have the employee examined by a doctor or a hospital. In such an event, the
employee will be compensated for any time lost during his scheduled shift as a
result of the examination.

(22)



--------------------------------------------------------------------------------



 



B. OVERTIME PROCEDURE FOR SCHEDULED OVERTIME SHIFTS
     The procedure for assigning overtime shall be amended as follows:
     Schedule overtime, including weekend overtime, shall be offered by the
Employer in the first instance to employees permanently assigned to the
classification in which the overtime is required, in order of seniority. In the
event that the overtime is declined by such permanently classified employees, it
shall next be offered in order of plant-wide seniority to employees who although
not permanently assigned to that classification have worked in it for at least
three (3) days of not less than eight (8) hours each, during the week in which
the overtime arises, before any offer is made to other qualified members of the
bargaining unit in accordance with their plant-wide seniority.
C. PAYCHECKS / ADJUSTMENTS

1.   Paychecks for the 2:00 P.M. to 10:00 P.M. shift will be distributed to
these employees at the end of the shift on Wednesday evening.   2.   Payroll
Adjustments — Any errors in an employee’s check amounting to four (4) or more
hours of pay will be paid by the Company by no later than 2:00 P.M. on the
Friday following the issuing of paychecks provided the error is promptly brought
to the attention of management.

D. WITHDRAWAL OF PROPOSALS AND DEMANDS
     All proposals and demands made during the course of the negotiations
leading to this Contract are hereby withdrawn. The Employer and Union agree that
except insofar as the bargaining history may relate to a specific modification
of the CBA referenced above, evidence of proposals made and withdrawn during the
course of negotiations and/or evidence of positions taken and compromised by the
parties shall not be admissible in any grievance proceeding, arbitration or
other litigation of any kind over the objection of the party.
*************************************************************************************

(23)



--------------------------------------------------------------------------------



 



MAFCO WORLDWIDE CORPORATION
LICORICE AND PAPER EMPLOYEES ASSOCIATION
of Camden, New Jersey

     
LICORICE AND PAPER
  MAFCO WORLDWIDE
EMPLOYEES ASSOCIATION
  CORPORATION
 
   
THEO STANLEY, JR.
  STEPHEN G. TAUB
ROBERT J. BUTLER
  LEON J. GORGOL
BRIAN WAER
  ROGER W. GRAHAM
PAT FRANCO
   

(24)